DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as being indefinite as the phrase “a sensor configured to measure displacement to be generated in the vehicle body” (found on lines 6-7) is indefinite as it is unclear how a sensor measures a displacement that has not yet happened, i.e. to be generated. A suggestion for correction is to delete “to be” from the phrase. 
Claim 4 is rejected as being indefinite as the phrase “a sensor configured to measure displacement to be generated in the vehicle body” (found on lines 6-7) is indefinite as it is unclear how a sensor measures a displacement that has not yet happened, i.e. to be generated. A suggestion for correction is to delete “to be” from the phrase. 
Claim 5 is rejected as being indefinite as the phrase “a sensor configured to measure ultrasound that is to propagate through the vehicle body” (found on lines 6-7) is indefinite as it is unclear measuring an ultrasound BEFORE it is propagated through the vehicle body provides an indication of the structural soundness of the vehicle body as claimed. A suggestion for correction is to change “that is to propagate” to --propagated--.
Claim 6 is rejected as being indefinite as the phrase “a sensor configured to measure ultrasound that is to propagate through the vehicle body” (found on lines 6-7) is indefinite as it is unclear measuring an ultrasound BEFORE it is propagated through the vehicle body provides an indication of the structural soundness of the vehicle body as claimed. A suggestion for correction is to change “that is to propagate” to --propagated--.
Claim 7 is rejected as being indefinite as the phrase “a sensor configured to measure ultrasound that is to propagate through the vehicle body” (found on lines 6-7) is indefinite as it is unclear measuring an ultrasound BEFORE it is propagated through the vehicle body provides an indication of the structural soundness of the vehicle body as claimed. A suggestion for correction is to change “that is to propagate” to --propagated--.
Claim 8 is rejected as being indefinite as the phrase “a sensor configured to measure ultrasound that is to propagate through the vehicle body” (found on lines 6-7) is indefinite as it is unclear measuring an ultrasound BEFORE it is propagated through the vehicle body provides an indication of the structural soundness of the vehicle body as claimed. A suggestion for correction is to change “that is to propagate” to --propagated--.
Claim 9 is rejected as being indefinite as the phrases “is to come into contact” (found on lines 9-10), “is to rise” (found on line 10), and “is comes into contact” (found on line 12) are indefinite as each requires an action performed in the future. How can measurements be made on an action that has yet to occur? A suggestion for correction is to change “is to come into contact” to --comes into contact--, to change “is to rise” to --rises--, and to change “is comes into contact” to --comes into contact--. 
Claim 10 is rejected as being indefinite as the phrases “is to come into contact” (found on lines 9-10), “is to rise” (found on line 10), and “is comes into contact” (found on line 12) are indefinite as each requires an action performed in the future. How can measurements be made on an action that has yet to occur? A suggestion for correction is to change “is to come into contact” to --comes into contact--, to change “is to rise” to --rises--, and to change “is comes into contact” to --comes into contact--. 
Claim 11 is rejected as being indefinite as the phrases “is to come into contact” (found on lines 9-10), “is to rise” (found on line 10), and “is comes into contact” (found on line 12) are indefinite as each requires an action performed in the future. How can measurements be made on an action that has yet to occur? A suggestion for correction is to change “is to come into contact” to --comes into contact--, to change “is to rise” to --rises--, and to change “is comes into contact” to --comes into contact--. 
Claim 12 is rejected as being indefinite as the phrases “is to come into contact” (found on lines 9-10), “is to rise” (found on line 10), and “is comes into contact” (found on line 12) are indefinite as each requires an action performed in the future. How can measurements be made on an action that has yet to occur? A suggestion for correction is to change “is to come into contact” to --comes into contact--, to change “is to rise” to --rises--, and to change “is comes into contact” to --comes into contact--. 
Claim 13 is rejected as being indefinite as the phrases “is to come into contact” (found on lines 9-10), “is to rise” (found on line 10), and “is comes into contact” (found on line 12) are indefinite as each requires an action performed in the future. How can measurements be made on an action that has yet to occur? A suggestion for correction is to change “is to come into contact” to --comes into contact--, to change “is to rise” to --rises--, and to change “is comes into contact” to --comes into contact--. 
Claim 14 is rejected as being indefinite as the phrases “is to come into contact” (found on lines 9-10), “is to rise” (found on line 10), and “is comes into contact” (found on line 12) are indefinite as each requires an action performed in the future. How can measurements be made on an action that has yet to occur? A suggestion for correction is to change “is to come into contact” to --comes into contact--, to change “is to rise” to --rises--, and to change “is comes into contact” to --comes into contact--. 
Claim 15 is rejected as being indefinite as the phrases “is to come into contact” (found on lines 9-10), “is to rise” (found on line 10), and “is comes into contact” (found on line 12) are indefinite as each requires an action performed in the future. How can measurements be made on an action that has yet to occur? A suggestion for correction is to change “is to come into contact” to --comes into contact--, to change “is to rise” to --rises--, and to change “is comes into contact” to --comes into contact--. 
Claim 16 is rejected as being indefinite as the phrases “is to come into contact” (found on lines 9-10), “is to rise” (found on line 10), and “is comes into contact” (found on line 12) are indefinite as each requires an action performed in the future. How can measurements be made on an action that has yet to occur? A suggestion for correction is to change “is to come into contact” to --comes into contact--, to change “is to rise” to --rises--, and to change “is comes into contact” to --comes into contact--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gil (US 11,174,045 B1).
With regards to claim 1, Gil discloses a vehicle-body carrying apparatus (Fig. 1 and 4) configured to house (Fig. 4) and carry a vehicle body of an unmanned vehicle (drone 100), the apparatus comprising: a housing (20) capable of housing the vehicle body (Fig. 4); a data collecting device (diagnosis system 204) configured to collect data relating to structural soundness of the vehicle body housed in the housing (column 3, lines 8-15, column 7 lines 4-42); a diagnostic device (Fig. 9) configured to diagnose the structural soundness of the vehicle body on a basis of the collected data (column 7 lines 4-67); and an informing device (916) configured to inform a user of a diagnostic result obtained by the diagnostic device (column 13, lines 9-13).
With regards to claim 9, Gil discloses the unmanned vehicle being an unmanned aerial vehicle (drone 100), wherein a takeoff and landing area (rail system 200, Fig. 5, 6, 7A and 7B, column 8 line 13 - column 9 line 14) for the unmanned aerial vehicle (drone 100) is provided on a surface of a casing of the vehicle-body carrying apparatus (rails are on top of the vehicle, Fig. 1), and wherein a sensor (weight sensors 230) that constitutes the data collecting device is disposed in a portion of the takeoff and landing area with which the vehicle body of the unmanned aerial vehicle is to come into contact (column 8 line 13 to column 9 line 14), and/or the sensor is to rise from the surface so that the sensor is comes into contact with the vehicle body of the unmanned aerial vehicle (column 8 line 13 to column 9 line 14).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-8 and 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 2, the prior art of record fails to teach and/or suggest a vehicle-body carrying comprising, in combination with the other recited elements, the data collecting device comprising a hammer configured to perform hammering against the vehicle body, and a sensor configured to measure vibration generated in the vehicle body.
With regards to claim 3, the prior art of record fails to teach and/or suggest a vehicle-body carrying apparatus comprising, in combination with the other recited elements, the data collecting device comprising a pressing unit configured to press the vehicle body, and a sensor configured to measure displacement generated in the vehicle body.
With regards to claim 5, the prior art of record fails to teach and/or suggest a vehicle-body carrying apparatus comprising, in combination with the other recited elements the data collecting device comprising an exciting unit configured to excite ultrasound in the vehicle body, and a sensor configured to measure ultrasound that propagates through the vehicle body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beckman et al. (US 9,718,564 B1) discloses a ground-based mobile maintenance facilities for unmanned aerial vehicles.
O’BRIEN et al. (US 2019/0263538 A1) discloses a system for storing unmanned aerial vehicles.
Kolosiuk (US 2020/0290752 A1) discloses an autonomous hanging storage docking and charging multipurpose station for an unmanned aerial vehicle.
RAPTOPOULOS et al. (US 2021/0276735 A1) discloses a ground station for unmanned aerial vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855